Case 1:19-cr-02600-JCH Document 1 Filed 07/02/19 Page 1 of 6

UNITED S FILED

 

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint ALBy TATES D
NEw 7, COu
UNITED STATES DISTRICT COURT ] WMEXiog
for the UL 2 2019
District of New Mexico MI TCHEL,
United States of America ) CLE AF ERs
V. )
) Case No.
Thomas Bowyer ) 19 - ma- 189 Z
)
)
)
Defendant(s) |
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 2, 2019 in the county of Bernalillo in the
District of New Mexico , the defendant(s) violated:
Code Section Offense Description
Title 18, United States Code, Possession of a Firearm or Ammunition by a convicted felon.
Sections 922(g)(1)

This criminal complaint is based on these facts:

See attached Affidavit

@ Continued on the attached sheet.

ZEEE

Complainant 'SSignature
Thomas Sanchez, Special Agent, HS!

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 07/02/2019 tibti Z,

/ Judge ’s signature

City and state: Albuquerque, New Mexico Kirtan Khalsa , U.S. Magistrate Judge

Printed name and title

 
 

Case 1:19-cr-02600-JCH Document 1 Filed 07/02/19 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA

V.

Thomas Bowyer
YOB: 1991

Your affiant, Thomas Sanchez, duly sworn, hereby depose and state the following:

INTRODUCTION AND AGENT BACKGROUND

Your affiant is a Special Agent (SA) with the Department of Homeland Security
(DHS), Immigration and Customs Enforcement (ICE) Homeland Security Investigations (HSD, in
Albuquerque, New Mexico and has been employed as such since August of 2007. Your affiant is
an investigative law enforcement officer of the United States and is empowered by law to conduct
investigations and make arrests for felony offenses. Prior to your affiant’s employment with
Homeland Security Investigations, your affiant was a Border Patrol Agent with the United States
Border Patrol since August 2002. Your affiant successfully completed twelve weeks of Criminal
Investigator Training Program (CITP), and the Immigration and Customs Enforcement Special
Agent Training (ICE-SAT) at the Federal Law Enforcement Training Center in Brunswick,
Georgia. Your affiant holds a bachelor’s degree in Criminal Justice. Your affiant has received
extensive training and practical experience pertaining to federal criminal procedures, federal
criminal statutes, United States Immigration and Nationality law, United States Customs laws,

which include financial crimes, narcotics investigations, false and fraudulent use of identification
 

Case 1:19-cr-02600-JCH Document 1 Filed 07/02/19 Page 3 of 6

documents and customs firearms export violations. Your affiant is authorized to investigate
violations of Title 21 of United States Code. Your affiant has also acquired knowledge and
information about such offenses, and the various means and methods by which they are furthered
from numerous sources, including formal and informal training from other law enforcement
officers, investigators, and Special Agents; interviews of informants and arrestees, and interviews
of other knowledgeable individuals.

The information set forth in the affidavit had been derived from my own investigation or
communicated to me by other sworn law enforcement officers or from other reliable sources. This
information is submitted for the limited purpose of establishing probable cause to believe that
Thomas Bowyer committed a felony violation of Title 18 United States Code § 922(g)(1):
Possession of a Firearm or Ammunition by a convicted felon. The affidavit therefore does not set

forth all my knowledge about this matter.

DETAILS OF INVESTIGATION

On February 8, 2019, at approximately 1200 hours, New Mexico State Police (NMSP)
Agent Tony Detavis and other agents assigned to the NMSP Auto Theft Suppression Unit observed
a gold Volvo passenger vehicle bearing New Mexico license PFG774 driving in the southeast area
of Albuquerque, New Mexico. Agent Detavis queried the New Mexico license plate PFG774
attached to the gold Volvo vehicle and discovered the information came back to a stolen vehicle
described as a red Chevrolet.

Agent Detavis notified other agents assigned to the NMSP Auto Theft Suppression Unit of
the stolen vehicle, agents were able to locate the vehicle at 539 Espanola Street SE in Albuquerque,

NM. Agents made contact with the vehicle in form of a felony stop and observed two male

 
TE

Case 1:19-cr-02600-JCH Document 1 Filed 07/02/19 Page 4 of 6

individuals inside the vehicle. The driver and passenger later identified as Dale KOCH (KOCH)
and Thomas BOWYER (BOWYER) were the occupants of the vehicle.
During the felony stop, the driver KOCH was found in possession of a glass pipe and a
small bag of suspected methamphetamines in his front shirt pocket, a fraudulent identification
card, and what appeared to be fraudulent currency in the amount of five (5) one hundred (100)
dollar bills. When agents ran a criminal history any of KOCH, it was learned he had an
outstanding felony warrant. Agents advised KOCH of his Miranda Rights, KOCH provided false
information and stated he borrowed the vehicle and did not know the license plate attached to the
vehicle he was operating belonged to a stolen vehicle. KOCH was arrested for possession of a
controlled substance, possession of drug paraphernalia and concealing identity on state charges.
The passenger BOWYER was given verbal commands by agents during the felony stop,
Thomas BOWYER advised agents he was in possession of a firearm. Agents placed BOWYER
in handcuffs and retrieved a .22 caliber pistol from out of his waistband. Agent Detavis advised
BOWYER of his Miranda rights at which point he did not agree to speak. Agent Detavis ran a
criminal history quire of BOWYER’s personal information and discovered several felony
convictions, BOWYER also had an outstanding felony warrant.
On or about June 13, 2019, New Mexico Department of Public Safety Forensic
Laboratories Forensic Scientist Alina Sanchez, M.F.S conducted a test-fire of the firearm found in
the possession of BOWYER, identified as a .22 Long Rifle caliber, F.I.E brand, model T 18
revolver bearing the serial number 05274. Forensic Scientist Alina Sanchez found the firearm to
function as designed and to be a firearm as defined in Chapter 44, Title 18, U.S.C., Section 921
(A)(3), as the firearm in a weapon which will or is designed to or may be readily converted to

expel a projectile by the action of an explosive; and contains the frame of any such weapon.
Case 1:19-cr-02600-JCH Document 1 Filed 07/02/19 Page 5 of 6

On July 1, 2019, at 1325 hours, your affiant spoke with Bureau of Alcohol, Tobacco,
Firearms and Explosives Special Agent Erik Rutland in regards to an Interstate Nexus Examination
on a Model T 18 .22 revolver bearing the serial number 05274. It is the opinion of ATF Special
Agent Rutland that since the firearm was received and/or possessed in the State of New Mexico,
it had previously shipped and transported in Interstate Commerce and therefor affected Interstate
Commerce and further was not manufactured in the State of New Mexico.

Your affiant conducted research into the criminal history of BOWYER, and confirmed
BOWYER has been convicted of a crime punishable by imprisonment for a term exceeding one
year. On or about January 6, 2014, BOWYER was convicted in the Second Judicial District Court
in Bernalillo County, New Mexico for charges of Aggravated Assault (DEADLY WEAPON)
(0056)(FIREARM ENCHANCEMENT), Possession of a Controlled Substance
(METHAMPHETAMINE), felony crimes in cause numbers CR 2013-02054; 2013-04199/DA#:
2013-02339-1;2013-05058-1.

CONCLUSION

Based on the information set forth in the affidavit, your affiant submits that there is
probable cause to believe that on or about February 8, 2019, in the County of Bernalillo, in the
State and District of New Mexico: BOWYER did violate Title 18, United States Code, Sections

922 (g)(1) Possession of a Firearm or Ammunition by a convicted felon.

AE

Thomas Sanchez
Special Agent - HSI
Department of Homeland Security

 

 
Case 1:19-cr-02600-JCH Document 1 Filed 07/02/19 Page 6 of 6

Subscribed and sworn to before me
This 2nd day of July 2019

HONORABLE Kirtan Khalsa
United States Magistrate Judge

 

 
